Citation Nr: 1419331	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-26 316	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for coronary artery disease (claimed as heart condition).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as emphysema).  

3.  Entitlement to service connection for degenerative joint disease, left shoulder (claimed as left shoulder condition).  

4.  Entitlement to service connection for degenerative joint disease, right knee (claimed as right leg condition).  

5.  Entitlement to service connection for hypertension.  

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hyperkeratosis of the feet.
7.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968 and from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The May 2010 rating decision continued the denial of entitlement to service connection for a bilateral hearing loss disability, but a subsequent September 2011 Decision Review Officer decision granted entitlement to service connection for a bilateral hearing loss disability and established a noncompensable rating.  The Veteran expressed disagreement with the noncompensable rating and ultimately perfected an appeal of this issue.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.





FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1966 to October 1968 and from March 1971 to March 1975.  

2.	On April 2, 2014, the Board was notified that the appellant died in March 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
S. S. Toth
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


